UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-51804 PEDIATRIC PROSTHETICS, INC. (Exact name of small business issuer as specified in its charter) IDAHO 68-0566694 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 12926 Willow Chase Drive, Houston, Texas 77070 (Address of principal executive offices) (281) 897-1108 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of November 7, 2007, 105,925,789 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. Transitional Small Business Disclosure Format Yes [ ] No [X] PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDIATRIC PROSTHETICS, INC. UNAUDITED BALANCE SHEETS September 30, 2007 and June 30, 2007 September 30, 2007 June 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 126,103 $ 25,557 Trade accounts receivable, net of reserve of$431,904 and $395,915, respectively 186,721 249,418 Prepaid expenses and other current assets 8,920 11,420 Current portion of deferred financing costs 160,295 152,111 Total current assets 482,039 438,506 Furniture and equipment, net of accumulated depreciation of $78,003 and $71,965, respectively 40,841 46,879 Deferred financing costs, net of accumulated amortization of $173,025 and $140,450, respectively 106,861 139,436 Total assets $ 629,741 $ 624,821 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Trade accounts payable $ 134,679 $ 243,068 Accrued liabilities 129,009 143,985 Current portion of convertible debt - 75,000 Due to related party 500 500 Derivative financial instruments 2,084,614 2,974,683 Total current liabilities 2,348,802 3,437,236 Convertible debt, net of discount of $1,090,086 and $810,486, respectively 352,187 189,514 Deferred rent 8,954 10,060 Total liabilities 2,709,943 3,636,810 Commitments and contingencies - - Stockholders' deficit: Preferred stock, par value $0.001; 10,000,000 authorized; 1,000,000 issued and outstanding 1,000 1,000 Common stock, par value $0.001; 950,000,000 shares authorized; 104,325,789 and 100,274,889 shares issued and outstanding, respectively 104,326 100,275 Additional paid-in capital 8,659,559 8,542,869 Accumulated deficit (10,845,087 ) (11,656,133 ) Total stockholders’ deficit (2,080,202 ) (3,011,989 ) Total liabilities and stockholders' deficit $ 629,741 $ 624,821 The accompanying notes are an integral part of these financial statements. -2- PEDIATRIC PROSTHETICS, INC. UNAUDITED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2007 and 2006 Three Months Ended September 30, 2007 2006 Revenue $ 99,920 $ 195,230 Operating expenses: Cost of sales, except for items stated separately below 47,632 76,001 Selling, general, and administrative expenses 312,151 543,239 Depreciation expense 6,038 5,959 Total operating expenses 365,821 625,199 Loss from operations (265,901 ) (429,969 ) Other income (expenses): Interest income - 1 Interest expense (165,186 ) (90,492 ) Gain on derivative financial instruments 1,242,133 1,202,540 Total other income, net 1,076,947 1,112,049 Net income $ 811,046 $ 682,080 Net income (loss) per common share : Basic $ 0.01 $ 0.01 Diluted $ (0.00 ) (0.00 ) Weighted average shares of common stock outstanding: Basic 102,079,517 98,274,889 Diluted 189,781,503 120,753,460 The accompanying notes are an integral part of these financial statements. -3- PEDIATRIC PROSTHETICS, INC. UNAUDITED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT For the Three Months Ended September 30, 2007 Additional Preferred Stock Common Stock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at June 30, 2007 1,000,000 $ 1,000 100,274,889 $ 100,275 $ 8,542,869 $ (11,656,133 ) $ (3,011,989 ) Conversions of Convertible Debt 4,050,900 4,051 82,940 86,991 Amortization of Stock-Based Compensation 33,750 33,750 Net income 811,046 811,046 Balance at September 30, 2007 1,000,000 $ 1,000 104,325,789 $ 104,326 $ 8,659,559 $ (10,845,087 ) $ (2,080,202 ) The accompanying notes are an integral part of these financial statements. -4- PEDIATRIC PROSTHETICS, INC. UNAUDITED STATEMENTS OF CASH FLOWS For the Three Months Ended September 30, 2007 and 2006 2007 2006 Cash Flows From Operating Activities Net income $ 811,046 $ 682,080 Adjustments to reconcile net income to net cash used by operating activities Depreciation expense 6,038 5,959 Deferred rent (1,106 ) (704 ) Stock-based compensation 33,750 261,116 Provision for doubtful accounts 30,302 9,784 Amortization of debt discount 101,728 - Amortization of debt issue costs 39,391 78,147 Gain on derivative financial instruments (1,242,133 ) (1,202,540 ) Changes in operating assets and liabilities: Accounts receivable 32,395 (50,521 ) Other assets 2,500 1,571 Accounts payable (108,389 ) (19,804 ) Accrued liabilities (14,976 ) 26,550 Net cash used by operating activities (309,454 ) (208,362 ) Cash Flows From Investing Activities Purchase of furniture and equipment - (11,813 ) Net cash used by investing activities - (11,813 ) Cash Flows From Financing Activities: Proceeds from issuance of debt 500,000 - Payment of debt issue cost (15,000 ) - Payment of convertible debt (75,000 ) - Net cash provided by financing activities 410,000 - Net increase (decrease) in cash and cash equivalents 100,546 (220,175 ) Cash and cash equivalents, beginning of period 25,557 274,641 Cash and cash equivalents, end of period $ 126,103 $ 54,466 Supplemental Disclosure of Cash Flow Information: Cash paid for interest expense $ 9,592 $ 78,942 Cash paid for income taxes $ - $ - Non-cash conversion of Convertible Debt and related Derivative Liability to common stock $ 86,991 $ - The accompanying notes are an integral part of these financial statements. -5- PEDIATRIC PROSTHETICS, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND CRITICAL ACCOUNTING POLICIES GENERAL Pediatric Prosthetics, Inc. ("Pediatric") is involved in the design, fabrication and fitting of custom-made artificial limbs. Pediatric's focus is infants and children and the comprehensive care and training needed by those infants and children and their parents. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. INTERIM FINANCIAL STATEMENTS The unaudited condensed financial statements included herein have been prepared by Pediatric pursuant to the rules and regulations of the Securities and Exchange Commission. The financial statements reflect all adjustments that are, in the opinion of management, necessary to fairly present such information. All such adjustments are of a normal recurring nature. Although Pediatric believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (US GAAP), have been condensed or omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the financial statements and the notes thereto included in Pediatric's Annual Report for the year ended June 30, 2007. The results of operations for interim periods are not necessarily indicative of the results for any subsequent quarter or the entire fiscal year ending June 30, 2008. 2.
